         Case 2:14-cv-00824-MSG Document 79 Filed 04/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
 UNITED STATES OF AMERICA                              :
 ex rel. SARAH BEHNKE,                                 :     CIVIL ACTION
                                                       :
                        Plaintiffs,                    :
                                                       :     No. 14-824
                v.                                     :
                                                       :
 CVS CAREMARK CORPORATION, et al.,                     :
                                                       :
                        Defendants.                    :
                                                       :

                                           ORDER

       AND NOW, this 23rd day of April, 2020, upon consideration of Defendants’ “Motion to

Dismiss” (ECF No. 50), Plaintiff’s response thereto (ECF No. 54), Defendants’ reply (ECF No.

57), and Plaintiff’s sur-reply (ECF No. 60), it is hereby ORDERED that:

   –   Defendants’ Motion to Dismiss is GRANTED IN PART as to Counts I and II against

       Defendant SilverScript Insurance Company and as to Count III against all Defendants.

   –   The motion is DENIED IN PART as to Counts I and II against Defendants CVS Caremark

       Corporation, CVS Caremark Rx, LLC, and CaremarkPCS Health LLC.

   –   Plaintiff may amend the Complaint in an attempt to cure the deficiencies identified in the

       accompanying Memorandum Opinion within thirty (30) days from the date of this

       Order.

                                            BY THE COURT:



                                            _/s/ Mitchell S. Goldberg _______
                                            MITCHELL S. GOLDBERG, J.




                                               1
